The plaintiff commenced his action against Calvin S. Beaver, the owner of the land involved, and W.W. Woodworth, the claimant of an oil and gas lease on the same land, for cancellation of the lease owned by the latter. The defendant Calvin S. Beaver adopted the allegations of plaintiff's petition and prayed for similar relief. Upon a trial of this cause in the district court of Carter county, judgment was rendered against M.T. Pierce and Calvin S. Beaver, denying cancellation of the oil and gas lease claimed by the defendant, W.W. Woolworth. Plaintiffs in error have served and filed their briefs in this cause, and the authorities therein cited reasonably tend to support the assignments of error. The defendant in error has not filed his answer brief nor secured an extension of time in which to prepare and serve brief. Under the rule heretofore announced by this court, we are not called upon to seach the record for some theory upon which the judgment of the trial court may be sustained, and where the authorities cited by the plaintiff in error reasonably tend to support the assignments of error relied upon to reverse the cause, the prayer of the petition will be granted and the cause reversed and remanded. St. Louis  S. F. R. Co. v. Lowrance,67 Okla. 175, 169 P. 1086; Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Chicago, R.I.  P. Ry. Co. v. Mackey, 69 Okla. 142, 170 P. 898; Johnson v. Bradley, 69 Oklahoma, 171 P. 724.
Therefore we recommend that the cause be reversed and remanded.
By the Court: It is so ordered.